UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA


GAIL AVENT, next friend &            :
guardian of D.F.,                    :
                                     :
          Plaintiff,                 :
                                     :
     v.                              : Civil Action No. 08-0020 (JR)
                                     :
DISTRICT OF COLUMBIA,                :
                                     :
          Defendant.                 :
                                     :

                             MEMORANDUM

          In her initial complaint, Gail Avent, individually and

on behalf of her child D.F., sued the District of Columbia

Department of Youth Rehabilitation Services (DYRS) and five DYRS

employees for violations of the common law, the D.C. Code, and

the Eighth Amendment.    I granted the defendants’ motion to

dismiss all claims against one of the DYRS employees, Charles

Akinboyema, for want of personal jurisdiction, and, sua sponte,

substituted the District of Columbia for all the other named

defendants.   See Dkt. 5.   Avent then filed an amended complaint

that named the District of Columbia as a defendant, but otherwise

stated the same facts and asserted the same claims as the

original complaint.    See Dkt. 7.    The defendants now move to

dismiss the amended complaint in its entirety.      The motion will

be granted.

          Avent alleges that D.F., who had a history of mental

health problems, was committed to DYRS custody at the age of 17
following a criminal conviction; that, six months after his

commitment, D.F. was sent to an independent living facility,

where DYRS was responsible for supervising and treating him;

that, despite repeated requests, DYRS failed to develop or

implement an adequate mental health care plan for D.F., failed to

properly supervise D.F., and permitted D.F. to engage in a sexual

relationship with a DYRS correctional officer; and that, as a

result, D.F.’s mental health did not improve and Avent herself

suffered emotionally and physically.   On D.F.’s behalf, Avent

brings various common law, statutory, and constitutional claims.

She brings a claim of intentional infliction of emotional

distress on her own behalf.

          Avent’s claims on her son’s behalf will be dismissed

without prejudice because she has not established standing to sue

as his next friend.   Though a non-custodial parent has next

friend standing to sue on behalf of a minor child, see D.C. Code

§ 16-2301(20), D.F. was not a minor at the time this suit was

filed: he was 17 in July 2006, see compl. ¶ 19, and he must have

been 18 or older when Avent filed the initial complaint in

January 2008.

          Avent may sue as D.F.’s next friend if she can provide

some other reason, “such as inaccessibility, mental incompetence,

or other disability[,] for why [D.F.] cannot appear on his own

behalf to prosecute the action.”   Bestor v. C.I.A., 2005 WL


                               - 2 -
4866148, *1 (D.D.C. Mar. 2, 2005)(citing Whitmore v. Arkansas,

495 U.S. 149, 154 (1990)).   She has alleged that D.F. has

struggled with mental health problems for years, but proof of

such an allegation without more would not support a finding that

D.F. was mentally incapable of bringing this suit himself.    Nor

does the fact of D.F.’s incarceration at the time of filing, see

Dkt. 26, at 20, prove that he was inaccessible or otherwise

unable to prosecute this action -- prisoners can, and do, bring

civil suits all the time.

          Avent’s own claim of intentional infliction of

emotional distress will also be dismissed.   To adequately plead

this tort, Avent must allege “(1) extreme and outrageous conduct

on the part of the defendant which (2) intentionally or

recklessly (3) cause[d] [her] severe emotional distress.”    Hollis

v. Rosa Mexicano DC, LLC, 582 F. Supp. 2d 22, 26 (D.D.C.

2008)(internal citation omitted).   Avent has certainly alleged

that she was poorly served and insensitively treated by DYRS,

which (assuming the truth of her allegations), failed to address

her concerns about her son’s treatment, refused her requests to

investigate an ongoing sexual relationship between one of its

employees and her son, and implied that she was the cause of her

son’s problems.   The standard she has to meet with her

allegations, however, was conduct “so outrageous in character,

and so extreme in degree, as to go beyond all possible bounds of


                               - 3 -
decency.”    Jackson v. District of Columbia, 412 A.2d 948, 957

(D.C. 1980).    Avent’s allegations of foot-dragging and blame-

shifting by a large bureaucracy like DYRS do not meet that

standard.    Nor does Avent even allege facts that would support a

finding that DYRS acted recklessly, or with the intent of causing

her emotional distress.

            The order that accompanies this memorandum dismisses

Avent’s claim of intentional infliction of emotional distress and

dismisses without prejudice her claims made on D.F.’s behalf.




                                       JAMES ROBERTSON
                                United States District Judge




                                - 4 -